Title: To Thomas Jefferson from Edmund Bacon, 9 March 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.March 9th 22.Will you be so good as to let me no how much oats will be wanting to be bought as an Oppertunity now offers to supply ourselves. we have ingaged 250 bushels. and has been feeding on it for some days so that we may count from the begining of this monthe. you have 6 horses and the mule at your stable besides Mr Coffees horse makeing 8We have 7 mules and one horse here and four oxen and three milk cows I suppose we may get as much of all from the Mill as will feed the oxen & cows it seems that in all we have 16 head of horses & mules if we allow 2 gallons a day each 2/32 Gallons a day is 4 bushels a day we shall not have any clover. nor pasture so that I dont no how we are to make out without food through the spring and sumer. I promised to meet a man at Milton this evening about the Purchase of oats. he offers 90 days credit. I shall wait for your answer. how much to buy.I am Yours &CE: Bacon